     Case 4:15-cv-00675-MWB Document 172 Filed 09/15/21 Page 1 of 2




            IN THE UNITED STATES DISTRICT COURT
          FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

MICHAEL WILLIAMS,                             No. 4:15-CV-00675

     Plaintiff,                               (Chief Judge Brann)

     v.

INFLECTION ENERGY, LLC,
U.S. WELL SERVICES, LLC, and
U.S. WELL SERVICES, INC.,

     Defendants and Third-Party
     Plaintiffs,

     v.

HYPERION SAFETY SERVICES,
LLC,

     Third-Party Defendant and
     Third-Party Plaintiff,

     v.

NAVIGATORS INSURANCE
COMPANY,

     Third-Party Defendant.

                                  ORDER

     AND NOW, this 15th day of September 2021, in accordance with the

accompanying Memorandum Opinion, IT IS HEREBY ORDERED that:
Case 4:15-cv-00675-MWB Document 172 Filed 09/15/21 Page 2 of 2




1.   Third-Party Defendant Navigators Insurance Company’s motion to

     dismiss Hyperion Safety Services, LLC’s third-party complaint (Doc.

     159) is DENIED.

2.   Third-Party Defendant Navigators Insurance Company shall file an

     Answer to Hyperion Safety Service, LLC’s third-party complaint on

     or before October 6, 2021.


                                        BY THE COURT:


                                        s/ Matthew W. Brann
                                        Matthew W. Brann
                                        Chief United States District Judge




                                  -2-
